Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/133,117 filed 12/23/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 12/23/2020 and 06/10/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayak (US 2021/0160563).
Consider claim 1, Nayak clearly teaches an electronic device (Fig. 1: System 100) comprising: 


(User interface device 120, [0036])

a communication interface; (A plurality of networks may be used, [0038].)

a memory storing one or more instructions; and a processor which, by executing the one or more instructions, (Fig. 4: Processor 420, [0060], [0061]) is configured to: 

receive a user input for processing a second content while displaying a first content image on the display by processing a first content, (Additional capture streams are requested to be decoded in response to a user command received at a user console 225, [0046].)

identify whether a resource is available for processing the first content and the second content in the electronic device, (Fig. 3: Step 310 determines if decoders are available within the primary video hub device 240, [0052].)

based on the resource for processing the first content and the second content being unavailable in the electronic device, identify a peer device which has available resource to process the second content, (Fig. 3: Step 320 determines if secondary hub devices are available, [0053].)

transmit a request for processing the second content to the peer device, (Streams CS5-CS9 are sent to secondary video hub 250, [0046], [0054].) 

receive, through streaming, result second content which results from processing the second content by the peer device, from the peer device, (Secondary video hub 250 decodes the video streams and returns decoded video to the primary video hub 240, [0049], [0066]) and 

display, in addition to the first content image, a second content image corresponding to the result second content, on the display. (User interface device 120 displays a plurality of video content images, [0039], [0049], [0050], [0066].)

Consider claim 2, Nayak clearly teaches the first content image and the second content image provide a multi-window screen. (Fig. 1: Windows 121-126, [0039])

claim 3, Nayak clearly teaches the processor is further configured to: based on a request for termination of one of the first content image or the second content image, newly select a device, from among the electronic device and the peer device, for processing the content in remaining content image, that is not terminated, by re-evaluating the electronic device and the peer device for processing the content in the remaining content image. (User interface device 120 sends change request to video hub 130 and the device decoding the video streams may be changed in response, [0043].)

Consider claim 4, Nayak clearly teaches the processor is further configured to: transmit a resource inquiry message to one or more peer devices for inquiring whether the peer device has the available resource to process the second content, receive resource response messages from the one or more peer devices according to the resource inquiry message, and select the peer device which has the available resource to process the second content among the one or more peer devices that sent the resource response messages. (Fig. 3: Steps 330, 335 and 340, [0054].)

Consider claim 11, Nayak clearly teaches the processor is further configured to: based on receiving a user control operation input for controlling the displayed result content in the second content image, transmit a control signal corresponding to the user control operation input to the selected peer device, and receive, from the peer device, a result of a control operation performed according to the control signal. (Swap request sent to secondary video hub 135 based on user input, [0043].)

Consider claim 12, Nayak clearly teaches a method of operating an electronic device, (Fig. 3) the method comprising:

receiving a user input for processing a second content while displaying a first content image on the display by processing a first content; (Additional capture streams are requested to be decoded in response to a user command received at a user console 225, [0046].)

identifying whether a resource is available for processing the first content and the second content in the electronic device; (Fig. 3: Step 310 determines if decoders are available within the primary video hub device 240, [0052].)

based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device which has available resource to process the second content; (Fig. 3: Step 320 determines if secondary hub devices are available, [0053].)

transmitting a request for processing the second content to the peer device; (Streams CS5-CS9 are sent to secondary video hub 250, [0046], [0054].)

receiving, through streaming, result second content which results from processing the second content by the peer device, from the peer device; (Secondary video hub 250 decodes the video streams and returns decoded video to the primary video hub 240, [0049], [0066]) and

displaying, in addition to the first content image, a second content image corresponding to the result second content, on the display. (User interface device 120 displays a plurality of video content images, [0039], [0049], [0050], [0066].)

Consider claim 13, Nayak clearly teaches the first content image and the second content image provide a multi-window screen. (Fig. 1: Windows 121-126, [0039])

Consider claim 14, Nayak clearly teaches based on a request for termination of one of the first content image or the second content image, newly selecting a device, from among the electronic device and the peer device, for processing the content in remaining content image, that is not terminated, by re-evaluating the electronic device and the peer device for processing the content in the remaining content image. (User interface device 120 sends change request to video hub 130 and the device decoding the video streams may be changed in response, [0043].)

Consider claim 15, Nayak clearly teaches transmitting a resource inquiry message to one or more peer devices for inquiring whether the peer device has the available resource to process the second content, receiving resource response messages from the one or more peer devices according to the resource inquiry message, and selecting the peer device which has the available resource to process the second content among the one or more peer devices that sent the resource response messages. (Fig. 3: Steps 330, 335 and 340, [0054].)

Consider claim 20, Nayak clearly teaches a non-transitory computer-readable recording medium having embodied thereon a program which, when executed by a processor, causes the processor to execute a method of operating an electronic device, (Fig. 4: Processor 420, [0060], [0061]) the method including:
(Additional capture streams are requested to be decoded in response to a user command received at a user console 225, [0046].)

identifying whether a resource is available for processing the first content and the second content in the electronic device; (Fig. 3: Step 310 determines if decoders are available within the primary video hub device 240, [0052].)

based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device which has available resource to process the second content; (Fig. 3: Step 320 determines if secondary hub devices are available, [0053].)

transmitting a request for processing the second content to the peer device; (Streams CS5-CS9 are sent to secondary video hub 250, [0046], [0054].)

receiving, through streaming, result second content which results from processing the second content by the peer device, from the peer device; (Secondary video hub 250 decodes the video streams and returns decoded video to the primary video hub 240, [0049], [0066]) and

displaying, in addition to the first content image, a second content image corresponding to the result second content, on the display. (User interface device 120 displays a plurality of video content images, [0039], [0049], [0050], [0066].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak (US 2021/0160563) in view of Gerhards et al. (US 2017/0264947), herein Gerhards.
Consider claim 5, Nayak clearly teaches the processor is further configured to generate the resource inquiry message.

However, Nayak does not explicitly teach the resource inquiry message including a resource list including one or more resources required to execute a function, information about the requested function, and a transfer method of the result content.

In an analogous art, Gerhards, which discloses a system for video distribution, clearly teaches the resource inquiry message including a resource list including one or more resources required to execute a function, information about the requested function, and a transfer method of the result content. (The request transmitted to associated receivers 120 includes a request for a tuner, television provider information and an indication of live transfer of the content, [0099]-[0106].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Nayak by the resource inquiry message including a resource list including one or more resources required to execute a function, information about the requested function, and a transfer method of the result content, as taught by Gerhards, for the benefit of requesting the content from a plurality of devices to increase the likelihood that the request can be fulfilled.

Consider claim 6, Nayak combined with Gerhards clearly teaches the processor is further configured to receive the resource response messages from the one or more peer devices as a response to the resource inquiry message, the resource response messages including at least one of whether the requested function is possible to execute, whether it is possible to transfer the result content based on the transfer method, or information on a busy state of a corresponding peer device. (Associated receivers 120 respond with messages indicating whether they can fulfill the request, [0101], [0102] Gerhards.)

Consider claim 7, Nayak combined with Gerhards clearly teaches the processor is further configured to select the peer device taking into account the information on the busy state, among the one or more peer devices that indicated that the requested function is possible to execute and the result content is possible to transfer among the one or more peer devices that sent the resource response messages. (Receiver 120a selects a particular receiver 120b based on the response messages, [0102] Gerhards.)

Consider claim 10, Nayak combined with Gerhards clearly teaches the request for processing the second content includes information about an operation to process, information about the second content to be processed, and setting information of the electronic device. (Receiver 120a indicates to receiver 120b the channel and broadcast time of the program, required resolution, and compression techniques to be used, [0105], [0109] Gerhards.)

Consider claim 16, Nayak combined with Gerhards clearly teaches generating the resource inquiry message including a resource list including one or more resources required to execute a function, information about the requested function, and a transfer method of the result content. (The request transmitted to associated receivers 120 includes a request for a tuner, television provider information and an indication of live transfer of the content, [0099]-[0106] Gerhards.)

claim 17, Nayak combined with Gerhards clearly teaches receiving the resource response messages from the one or more peer devices as a response to the resource inquiry message, the resource response messages including at least one of whether the requested function is possible to execute, whether it is possible to transfer the result content based on the transfer method, or information on a busy state of a corresponding peer device. (Associated receivers 120 respond with messages indicating whether they can fulfill the request, [0101], [0102] Gerhards.)

Consider claim 18, Nayak combined with Gerhards clearly teaches selecting the peer device taking into account the information on the busy state, among the one or more peer devices that indicated that the requested function is possible to execute and the result content is possible to transfer among the one or more peer devices that sent the resource response messages. (Receiver 120a selects a particular receiver 120b based on the response messages, [0102] Gerhards.)

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak (US 2021/0160563) in view of Gerhards et al. (US 2017/0264947) in view of Ganesan et al. (US 2006/0206565), herein Ganesan.
Consider claim 8, Nayak combined with Gerhards clearly teaches the electronic device of claim 7.

However, Nayak combined with Gerhards does not explicitly teach the processor is further configured to re-select a peer device among the one or more peer devices by re-evaluating the one or more peer devices regularly or based on an occurrence of a preset event.

In an analogous art, Ganesan, which discloses a system for video distribution, clearly teaches the processor is further configured to re-select a peer device among the one or more peer devices by re-evaluating the one or more peer devices regularly or based on an occurrence of a preset event. (If the supplying box is no longer supplying the content at the desired speed another box will be selected to supply the content, [0199].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Nayak combined with Gerhards by the processor is further configured to re-select a peer device among the one or more peer devices by re-evaluating the one or more peer devices regularly or based on an occurrence of a preset event, as taught by Ganesan, for the benefit of preventing interruption of the content.	
claim 9, Nayak combined with Gerhards and Ganesan clearly teaches the preset event includes an event of detecting that a performance of the streaming of the result second content received from the selected peer device is equal to or less than a threshold value, (If the supplying box is no longer supplying the content at the desired speed another box will be selected to supply the content, [0199] Ganesan.) or an event of indicating that one window is terminated on a multi-window screen including a plurality of windows.

Consider claim 19, Nayak combined with Gerhards and Ganesan clearly teaches re-selecting a peer device among the one or more peer devices by re-evaluating the one or more peer devices regularly or based on an occurrence of a preset event. (If the supplying box is no longer supplying the content at the desired speed another box will be selected to supply the content, [0199] Ganesan.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425